In re Farm Bureau Mutual Insurance Company of Michigan; — Other; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 505,446; to the Court of Appeal, First Circuit, No. 2006 CW 1778.
Granted. Based on the trial court’s minute entry, we find the trial court contemplated that a written judgment would be signed, making the June 5, 2006 judgment the “ruling” at issue for purposes of Rule 4-3. See Kosmitis v. Bailey, 96-1573 (La.10/4/96), 680 So.2d 1167. Accordingly, the ruling of the court of appeal is set aside, and the case is remanded to the *672court of appeal to rule on the merits of the application.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.